DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1, 19 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 16 of Patent No. 10,991,143.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same and claims 1, 19 and 20 of the instant application is obvious in view of claims 1, 10 and 16 of Patent No. 10,991,143.
5.	Regarding claim 1, the application claim discloses A method to animate a two-dimensional (2D) image of a face, the method comprising: defining a face template that comprises a plurality of regions corresponding to features of the face that are to be animated, the features that are to be animated including respective graphical elements representative of the eyes and at least one additional feature to be animated; 
placing the features that are to be animated in an animation layer; overlaying the animation layer over a bottom layer that includes static features of the face, the static features including graphical elements representative of irises of the eyes and at least one first additional static feature; overlaying a top layer over the animation layer, wherein the top layer includes at least one second additional static feature, and wherein the bottom layer, the animation layer overlaid over the bottom layer, and the top layer overlaid over the animation layer together form the 2D image of the face; and selectively animating at least one of the features of the face within the animation layer that correspond to at least one region of the face template. Claim 1 of Patent No. 10,991,143 discloses A method to animate a two-dimensional (2D) image of a face that includes at least one of eyes, eyebrows, a nose, and a mouth, the method comprising: defining a lattice arrangement that comprises a plurality of cells, wherein particular cells of the plurality of cells correspond to features of the face that are to be animated, wherein the features that are to be animated include at least one of first graphical elements representative of the eyes, a second graphical element representative of the nose, and a third graphical element representative of the mouth; placing the features of the face that are to be animated in an animation layer; overlaying the animation layer over a bottom layer that includes static features of the face, wherein the static features include at least one of fourth graphical elements representative of irises of the eyes and a fifth graphical element representative of an inside of the mouth; overlaying a top layer over the animation layer, wherein the top layer includes at least one further static feature associated with the face, and wherein the bottom layer, the animation layer overlaid over the bottom layer, and the top layer overlaid over the animation layer together form the 2D image of the face; and selectively animating at least a portion of the features of the face that correspond to the particular cells of the lattice arrangement within the animation layer, while the static features in the bottom layer and the at least one further static feature in the top layer are stationary.  The only difference is that claim 1 of the instant application recites “a face template that comprises a plurality of regions; additional feature; additional static feature; and at least one region of the face template.” and does not recite “at least one of eyes, eyebrows, a nose, and a mouth; a lattice arrangement that comprises a plurality of cells; representative of the nose, a third graphical element representative of the mouth; fourth graphical elements and a fifth graphical element representative of an inside of the mouth; associated with the face; the particular cells of the lattice arrangement, while the static features in the bottom layer and the at least one further static feature in the top layer are stationary.” which claim 1 of Patent No. 10,991,143 recites. The regions of the face template in the present application can include the particular cells of the lattice arrangement, the additional feature can include the nose or mouth;  and the additional static feature can include the inside of the mouth. Regarding claims 19 and 20, the similar rationale applies to claims 19 and 20. Therefore, the claims in the present application disclosing broader than the claims in the Patent No. 10,991,143 recite.
6.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 10,991,143.
Current Application No.
17/729,276
Patent No. 
10,991,143
1
1
19
10
20
16


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 10,991,143.
Current Application No.
17/729,276
Claim 1
Patent No. 
10,991,143 
Claim 1
A method to animate a two-dimensional (2D) image of a face, the method comprising:
A method to animate a two-dimensional (2D) image of a face that includes at least one of eyes, eyebrows, a nose, and a mouth, the method comprising:
defining a face template that comprises a plurality of regions corresponding to features of the face that are to be animated, the features that are to be animated including respective graphical elements representative of the eyes and at least one additional feature to be animated;
defining a lattice arrangement that comprises a plurality of cells, wherein particular cells of the plurality of cells correspond to features of the face that are to be animated, wherein the features that are to be animated include at least one of first graphical elements representative of the eyes, a second graphical element representative of the nose, and a third graphical element representative of the mouth;
placing the features that are to be animated in an animation layer;
placing the features of the face that are to be animated in an animation layer;
overlaying the animation layer over a bottom layer that includes static features of the face, the static features including graphical elements representative of irises of the eyes and at least one first additional static feature;
overlaying the animation layer over a bottom layer that includes static features of the face, wherein the static features include at least one of fourth graphical elements representative of irises of the eyes and a fifth graphical element representative of an inside of the mouth;
overlaying a top layer over the animation layer, wherein the top layer includes at least one second additional static feature, and wherein the bottom layer, the animation layer overlaid over the bottom layer, and the top layer overlaid over the animation layer together form the 2D image of the face; and
overlaying a top layer over the animation layer, wherein the top layer includes at least one further static feature associated with the face, and wherein the bottom layer, the animation layer overlaid over the bottom layer, and the top layer overlaid over the animation layer together form the 2D image of the face; and
selectively animating at least one of the features of the face within the animation layer that correspond to at least one regions of the face template.
selectively animating at least a portion of the features of the face that correspond to the particular cells of the lattice arrangement within the animation layer, while the static features in the bottom layer and the at least one further static feature in the top layer are stationary.


7.	Claims 1, 19 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 16 of Patent No. 11,328,468.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same and claims 1, 19 and 20 of the instant application is obvious in view of claims 1, 10 and 16 of Patent No. 11,328,468.
8.	Regarding claim 1, the application claim discloses A method to animate a two-dimensional (2D) image of a face, the method comprising: defining a face template that comprises a plurality of regions corresponding to features of the face that are to be animated, the features that are to be animated including respective graphical elements representative of the eyes and at least one additional feature to be animated; placing the features that are to be animated in an animation layer; overlaying the animation layer over a bottom layer that includes static features of the face, the static features including graphical elements representative of irises of the eyes and at least one first additional static feature; overlaying a top layer over the animation layer, wherein the top layer includes at least one second additional static feature, and wherein the bottom layer, the animation layer overlaid over the bottom layer, and the top layer overlaid over the animation layer together form the 2D image of the face; and selectively animating at least one of the features of the face within the animation layer that correspond to at least one region of the face template. Claim 1 of Patent No. 11,328,468 discloses A method to animate a two-dimensional (2D) image of a face, the method comprising: defining a face template that comprises a plurality of regions corresponding to features of the face that are to be animated, the features that are to be animated including respective graphical elements representative of the eyes, the nose, and the mouth; placing the features that are to be animated in an animation layer; overlaying the animation layer over a bottom layer that includes static features of the face, the static features including graphical elements representative of irises of the eyes and an inside of the mouth; overlaying a top layer over the animation layer, wherein the top layer includes at least one further static feature associated with the face, and wherein the bottom layer, the animation layer overlaid over the bottom layer, and the top layer overlaid over the animation layer together form the 2D image of the face; and selectively animating at least one of the features of the face that correspond to regions of the face template within the animation layer. The only difference is that claim 1 of the instant application recites “additional feature and additional static feature;” and does not recite “the nose, the mouth; an inside of the mouth; and associated with the face” which claim 1 of Patent No. 11,328,468 recites. The additional feature in the present application can include the nose or mouth, and the additional static feature can include the inside of the mouth. Regarding claims 19 and 20, the similar rationale applies to claims 19 and 20. Therefore, the claims in the present application disclosing broader than the claims in the Patent No. 11,328,468 recite.

9.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,328,468.
Current Application No.
17/729,276
Patent No. 
11,328,468
1
1
19
10
20
16


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,328,468.
Current Application No.
17/729,276
Claim 1
Patent No. 
11,328,468
Claim 1
A method to animate a two-dimensional (2D) image of a face, the method comprising:
A method to animate a two-dimensional (2D) image of a face, the method comprising:
defining a face template that comprises a plurality of regions corresponding to features of the face that are to be animated, the features that are to be animated including respective graphical elements representative of the eyes and at least one additional feature to be animated;
defining a face template that comprises a plurality of regions corresponding to features of the face that are to be animated, the features that are to be animated including respective graphical elements representative of the eyes, the nose, and the mouth;
placing the features that are to be animated in an animation layer;
placing the features that are to be animated in an animation layer;
overlaying the animation layer over a bottom layer that includes static features of the face, the static features including graphical elements representative of irises of the eyes and at least one first additional static feature;
overlaying the animation layer over a bottom layer that includes static features of the face, the static features including graphical elements representative of irises of the eyes and an inside of the mouth;
overlaying a top layer over the animation layer, wherein the top layer includes at least one second additional static feature, and wherein the bottom layer, the animation layer overlaid over the bottom layer, and the top layer overlaid over the animation layer together form the 2D image of the face; and
overlaying a top layer over the animation layer, wherein the top layer includes at least one further static feature associated with the face, and wherein the bottom layer, the animation layer overlaid over the bottom layer, and the top layer overlaid over the animation layer together form the 2D image of the face; and
selectively animating at least one of the features of the face within the animation layer that correspond to at least one regions of the face template.
selectively animating at least one of the features of the face that correspond to regions of the face template within the animation layer.


Allowable Subject Matter
10.	Claims 2-18 are objected to being dependent upon rejected base claims.  The claims would be allowable if the base claims got allowed that including all the limitations.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619